      Case 2:20-cv-01366-DLR Document 30 Filed 10/21/20 Page 1 of 3



 1
 2
      1138 NORTH ALMA SCHOOL ROAD, SUITE 101
 3               MESA, ARIZONA 85201
      Telephone: 480.461.5300 | Fax: 480.833.9392
 4
   James B. Reed (014015)
 5 jbr@udallshumway.com
   Joel E. Sannes (015999)
 6 jes@udallshumway.com
   Carson T.H. Emmons (024094)
 7 cthe@udallshumway.com
   docket@udallshumway.com
 8 Attorneys for Defendant
 9                       UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA
11   Armored Republic, LLC d/b/a AR500 NO. 2:20-cv-01366-DLR
12   Armor, an Arizona limited liability
     company,
13                                      Plaintiff,
14                                                      DEFENDANT DIAMOND AGE
     v.                                               CORP.’S NOTICE OF SERVICE OF
15                                                       THIRD SUPPLEMEMTAL
     Diamond Age          Corp.,    a      Delaware       RULE 26 DISCLOSURE
16   corporation,                                              STATEMENT

17                                      Defendant.

18
          Defendant Diamond Age Corp., in the above-captioned action by Armored
19
20 Republic, LLC d/b/a AR500 Armor, and pursuant to Fed. R. Civ. P. 26(a), hereby gives
21 notice of having served its Third Supplemental Rule 26 Disclosure Statement on October
22 21, 2020 electronically to:
23
   P. Bruce Converse, Esq.
24 Bradley A. Burns, Esq.
25 Amanda E. Newman, Esq.
   Dickinson Wright PLLC
26 1850 North Central Avenue, Suite 1400
   Phoenix, AZ 85004
27 Attorneys for Plaintiff
28
     Case 2:20-cv-01366-DLR Document 30 Filed 10/21/20 Page 2 of 3



 1       RESPECTFULLY SUBMITTED this 21st day of October, 2020.
 2                                 UDALL SHUMWAY PLC
 3                                 /s/ James B. Reed
                                   James B. Reed
 4                                 Joel E. Sannes
                                   Carson T. H. Emmons
 5                                 1138 North Alma School Road, Suite 101
                                   Mesa, AZ 85201
 6                                 Attorneys for Defendant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
      Case 2:20-cv-01366-DLR Document 30 Filed 10/21/20 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on the 21st day of October, 2020, I electronically transmitted
 3 the attached document to the Clerk’s Office using the CM/ECF System for filing and e-
   mailed the attached documentation to:
 4
 5 P. Bruce Converse, Esq.
   bconverse@dickinson-wright.com
 6 Bradley A. Burns, Esq.
   bburns@dickinsonwright.com
 7
   Amanda E. Newman, Esq.
 8 anewman@dickinsonwright.com
   Dickinson Wright PLLC
 9 1850 North Central Avenue, Suite 1400
10 Phoenix, AZ 85004
   Attorneys for Plaintiff
11
12 /s/ Viviana J. Castellanos
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
